DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 8/26/2022. The amendments filed on 8/26/2022 have been entered. Claims 4, 6, 13 and 15 are cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). Rejections to claims 4, 6, 13 and 15 have been withdrawn in light of the applicant' s cancellation of these claims. Accordingly, claims 1-3, 5, 7-12, 14 and 16-18 remain pending.
	After review of the applicant’s remarks and amendments to the drawings, examiner agrees with the amendments and the objections to the drawings have been withdrawn.
	After review of applicant’s remarks and amendments to the specification, examiner agrees with the amendments and the objections to the specification have been withdrawn.
	After review of the amendment to claims 1-5 and 10-15, examiner agrees with the applicants remarks and the 35 USC § 112(b) rejections have been withdrawn. 
	After review of the amendment to claims 1 and 10, examiner agrees with the applicants remarks and the 35 USC § 101 rejection has been withdrawn.


Claim Objections
Claim 10 is objected to because of the following informalities: the claim recites the limitation “controlling, by the controller, a display the expanded width of the cervix schematically at a position”, which appears to possess a typo (in view of Applicant’s claim 1). Specifically, the phrase “a display the expanded with” does not make grammatical sense and is suggested to be amended. For example, amending the claim to read –controlling, by the controller, a display to display the expanded width of the cervix schematically at a position–. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9-10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paltieli et al (US7850625 B2, 2010-12-14; please note that citations reference the related US2008/0167553 A1, 2008-07-10), in view of Sabiani et al (European Journal of Obstetrics & Gynecology and Reproductive Biology 186 (2015) 80–84, 2015-3) (hereinafter “Sabiani”). 

	Regarding claim 1, Paltieli an ultrasound diagnostic apparatus (“apparatus are provided for identifying the BPD pattern in an ultrasound image” [abst]) comprising: 
	a display (“monitor” [0052]; “displays 14, 16”, “image display 42” [0094]-[0097], [figs. 1, 5 and assoc par]); 
	a probe configured to obtain image data of a cervix using ultrasound (“an ultrasonic transducer 40 for imaging the womb area, via the computer 12, on an image display 42” [0097], [fig. 5 and assoc par]; “imaging the womb area of the mother and for continuously displaying, for example, the mother's cervix” [0096]-[0099]; “the ultrasound probe” [0011]-[0012], [0142]-[0143], [figs. 1, 5 and assoc par]; ultrasound probe images the cervix [see fig. 5 reproduced below]); and 
	a controller (“Computer 12 typically includes appropriate software and one or more appropriate processors” [0052], [figs. 1, 5 and assoc par]) configured to: 
		to measure an expanded width of the cervix (“the station may be computed and displayed in the conventional manner” [0082], [figs. 5-7 and assoc par]; “The ultrasound imaging may thereafter be used only for verification if desired. It can also be used to verify cervical dilatation and effacement” [0098], [figs. 1, 4-8 and assoc par]; the ultrasound imaging (i.e. image data) can be used to verify information about the cervix (e.g. effacement, station and dilatation) which has been interpreted as measuring an expanded width [see figs. 5-8 and assoc par]), and 
ellipse fitting (“An ellipse mask (an ellipse with a thick border) may then used to find the fetal head contour (step 205)… The ellipse mask may then be moved, rotated and/or scaled around the bounding rectangle until a best match with image pixels is found (step 206).” [0121]; “The pelvic inlet may be modeled by an ellipse with a major axis, P, and a minor axis p (step 502)… Slices are collected by changing the parameter c, and their shapes may be modeled by ellipses. For each ellipse along the path, the major MC(N), as well as the minor axis mC(N) may be calculated (step 505).” [0171]-[0172]; ellipses are fit to both the pelvic inlet and the fetal head); 
		generate an ultrasound image of the cervix (“an ultrasonic transducer 40 for imaging the womb area, via the computer 12, on an image display 42” [0097], [fig. 5 and assoc par]; “imaging the womb area of the mother and for continuously displaying, for example, the mother's cervix” [0096]-[0099]), and 
		control the display to display the expanded width of the cervix schematically (“imaging the womb area” [0096], [figs. 4-8 and assoc par]; dilation, station and effacement (i.e. width of the cervix) on their respective displays [see fig 5 reproduced below]), 
	wherein the controller is further configured to: 
		calculate a score corresponding to the expanded width of the cervix (“Effacement may be expressed as a percent, from zero percent (uneffaced) to one hundred percent (cervix less than about 0.25 cm thick).” [0079]; “Cervical dilatation 14B: This is the enlargement of the cervical opening.” [0080]; scores for the dilatation, effacement, etc., correspond to the expanded width of the cervix (all metrics expand) [see figs. 4-8 and assoc par]), 
		determine a risk of premature birth of a fetus based on the calculated score (“the system may detect a pregnancy complication sign or symptom (step 101, FIG. 12). The signs and symptoms (the terms being used interchangeably) that appear to predict the pregnancy complication (e.g., preterm labor)” [0110], [fig. 12 and assoc par]; ultrasound imaging is used to verify the cervical scores and the position of the fetus, contributing to the determination of preterm delivery risk [0097]-[0167]), and 
		control the display to display the determination result related to the risk of premature birth of the fetus on the display (“Display 14 displays each parameter, effacement, cervical dilation, cervix position, station and/or BPD distance, in the form of units of distance (e.g. cm). Display 16, however, is a Partogram, …  By using the Partogram, a better determination can be made whether labor is progressing normally. “Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0094]-[0095]; the scores determined are used to plot the progression of labor and display determination result if there is a risk of abnormal pregnancy [0095]),

    PNG
    media_image1.png
    692
    1002
    media_image1.png
    Greyscale

Ultrasound transducer 40 (box) is a probe that images the cervix, processes image data (circle) and displays (14, 16, 42, 45 boxed) ultrasound image and measured data (e.g. cervix position, station, etc.) (Paltieli fig. 5, annotated)
	but Paltieli fails to explicitly teach processing the image data to measure an expanded width of the cervix by ellipse fitting, and displaying the expanded width of the cervix schematically at a position corresponding to the cervix on the ultrasound image.
	However, in the same field of endeavor, Sabiani discloses a study of cervix elastography measurement and its relation with pregnancy outcome [abst];
	further teaching a probe configured to obtain image data of a cervix using ultrasound (“Cervical elastography was measured with a HITACHI-Hi-Vision ultrasound system and a high frequency transvaginal probe” [p.81 col 1], [fig. 1 and assoc par]; [see fig. 1 reproduced below]);
	process the image data to measure an expanded width of the cervix by ellipse fitting (“By apposing an ellipse at the tissue site (with an area standardized at 1 cm2), it becomes possible to determine elasticity indices and to color code the elastogram” [p.81 col 1], [fig. 1 and assoc par]; ellipses are fit to the cervix at both the anterior and posterior lip and overlain schematically on the ultrasound image);
	and display the expanded width of the cervix schematically at a position corresponding to the cervix on the ultrasound image (“elastographic image of cervix showing the measurement of its anterior and posterior lips with an ellipse” [fig. 1 and assoc par]; the width of the cervix is indicated by the ellipse overlain on the ultrasound image [see fig. 1 reproduced below]).

    PNG
    media_image2.png
    292
    655
    media_image2.png
    Greyscale

The ellipse fit is schematically displayed at the position of the anterior and posterior cervix, and the width (arrow) of ellipse/cervix can be readily visualized at both positions (Sabiani fig. 1, annotated)
	Paltieli discloses the claimed invention except that an ellipse mask is drawn over a fetal head contour and pelvic inlet instead of explicitly over the cervix [0121]-[0172]. Anatomically measuring the width and length of target anatomical region by fitting an ellipse is well understood in the art, however, and Applicant should note that Paltieli does teach calculating ellipse shapes ultrasound cross sections between the fetal head and the pelvic inlet (“For each ellipse along the path, the major MC(N), as well as the minor axis mC(N) may be calculated” [0172]). Sabiani shows that ellipse fitting of the cervix and schematically displaying is known in the art. Hence, because both references were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the ellipsoid masking taught by Paltieli with the cervical ellipse fitting taught by Sabiani. Furthermore, preterm birth remains an important public health problem, responsible for 75% of perinatal mortality and morbidity and accounting for 7–12% of deliveries worldwide (Sabiani [p.80 col 1]). The resulting invention can monitor a number of physiological conditions of the mother and baby during labor in order to determine the progress of labor, such as the increase in size of the cervical opening and the relation of the cervix to the vaginal axis (Paltieli [0003]). 

		Regarding claim 5, Paltieli in view of Sabiani teach the ultrasound diagnostic apparatus according to claim 1, wherein Paltieli further teaches the controller is configured to display a childbirth time based on the expanded width of the cervix on the display (“The Partogram display 16, which is more particularly illustrated in FIG. 4, is of value since it provides a visual display of the progress of labor” [0095], [figs. 4-4A, 5 and assoc par]; the computer derives scores for cervical values and calculates the childbirth time based on the scores [see claim 1 rejection]).
	
	Regarding claim 9, Paltieli in view of Sabiani teach the ultrasound diagnostic apparatus according to claim 1, Paltieli further teaches a storage configured to store the image data (“Computer 12 may include software, memory, mass storage, a central processor (CPU), etc.” [0069], [figs. 1, 5 and assoc par]).

	Regarding claim 10, Paltieli teaches a method of controlling an ultrasound diagnostic apparatus (“A method for early detection of a pregnancy complication” [abst]; the pregnancy complication can be detected with ultrasound [see claim 1 rejection above]) comprising: 
	obtaining, by a probe, image data of a cervix using ultrasound (“the ultrasound probe” [0011]-[0012], [0142]-[0143], [figs. 1, 5 and assoc par]; “The ultrasound imaging may thereafter be used only for verification if desired. It can also be used to verify cervical dilatation and effacement” [0098]);
	processing, by a controller, to measure an expanded width of the cervix (“the station may be computed and displayed in the conventional manner” [0082], [figs. 5-7 and assoc par]; “The ultrasound imaging may thereafter be used only for verification if desired. It can also be used to verify cervical dilatation and effacement” [0098], [figs. 1, 4-8 and assoc par]; [see claim 1 rejection]);
	generating, by the controller, an ultrasound image of the cervix (“The ultrasound imaging may thereafter be used only for verification if desired. It can also be used to verify cervical dilatation and effacement” [0098]; and “an ultrasonic transducer 40 for imaging the womb area, via the computer 12, on an image display 42” [0097], [fig. 5 and assoc par]);
	controlling, by the controller, a display the expanded width of the cervix schematically (“imaging the womb area” [0096], [figs. 4-8 and assoc par]; [see claim 1 rejection]);
	calculating a score corresponding to the expanded width of the cervix (“Effacement may be expressed as a percent, from zero percent (uneffaced) to one hundred percent (cervix less than about 0.25 cm thick).” [0079]; “Cervical dilatation 14B: This is the enlargement of the cervical opening.” [0080]; scores for the dilatation, effacement, etc., correspond to the expanded width of the cervix (all metrics expand) [see figs. 4-8 and assoc par]);
	determining a risk of premature birth of a fetus based on the calculated score (“the system may detect a pregnancy complication sign or symptom (step 101, FIG. 12). The signs and symptoms (the terms being used interchangeably) that appear to predict the pregnancy complication (e.g., preterm labor)” [0110], [fig. 12 and assoc par]; [see claim 1 rejection]); and
	displaying the determination result related to the risk of premature birth of the fetus on the display (“Display 14 displays each parameter, effacement, cervical dilation, cervix position, station and/or BPD distance, in the form of units of distance (e.g. cm). Display 16, however, is a Partogram, …  By using the Partogram, a better determination can be made whether labor is progressing normally. “Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0094]-[0095]; [see claim 1 rejection]),
	but Paltieli fails to explicitly teach processing the image data to measure an expanded width of the cervix by ellipse fitting, and displaying the expanded width of the cervix schematically at a position corresponding to the cervix on the ultrasound image.
	However, in the same field of endeavor, Sabiani discloses a method of controlling an ultrasound diagnostic apparatus ([abst], [Methods]);
	further teaching processing the image data to measure an expanded width of the cervix by ellipse fitting (“By apposing an ellipse at the tissue site (with an area standardized at 1 cm2), it becomes possible to determine elasticity indices and to color code the elastogram” [p.81 col 1], [fig. 1 and assoc par]; ellipses are fit to the cervix at both the anterior and posterior lip and overlain schematically on the ultrasound image); and
	displaying the expanded width of the cervix schematically at a position corresponding to the cervix on the ultrasound image (“elastographic image of cervix showing the measurement of its anterior and posterior lips with an ellipse” [fig. 1 and assoc par]; the width of the cervix is indicated by the ellipse overlain on the ultrasound image [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Paltieli by processing the image data to measure the cervix by ellipse fitting, and displaying the expanded width of the cervix schematically on the ultrasound image as taught by Sabiani. Preterm birth remains an important public health problem, responsible for 75% of perinatal mortality and morbidity and accounting for 7–12% of deliveries worldwide (Sabiani [p.80 col 1]). The resulting invention can monitor a number of physiological conditions of the mother and baby during labor in order to determine the progress of labor, such as the increase in size of the cervical opening and the relation of the cervix to the vaginal axis (Paltieli [0003]).
	
	Regarding claim 14, Paltieli in view of Sabiani teach the method according to claim 10, wherein Paltieli teaches the controlling further comprises:
	displaying a childbirth time based on the expanded width of the cervix on the display (“The Partogram display 16, which is more particularly illustrated in FIG. 4, is of value since it provides a visual display of the progress of labor” [0095], [figs. 4-4A, 5 and assoc par]; [see claim 5 rejection]).  

	Regarding claim 18, Paltieli in view of Sabiani teach the method according to claim 10, Paltieli further teaches storing, by a storage, the image data (“Computer 12 may include software, memory, mass storage, a central processor (CPU), etc.” [0069], [figs. 1, 5 and assoc par]).


Claims 2-3, 7-8, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paltieli in view of Sabiani as applied to claims 1 and 10 above, and further in view of Dziadosz et al (Am J Obstet Gynecol. (2016); 215(3): 376.e1-7, 2016-09) (hereinafter “Dziadosz”), as provided by applicant.

	Regarding claim 2, Paltieli in view of Sabiani teach the ultrasound diagnostic apparatus according to claim 1, wherein Paltieli further teaches the controller is configured to determine a cervical angle (“An initial orientation of that cervical axis may be taken at the beginning of labor, and the progress of the cervical position is indicated as the relative angle between the cervical axes at any given time to the angle of initial orientation” [0081], [figs. 1, 4A-5 and assoc par]; [see claim 1 rejection]),
	but neither of the references above explicitly teach displaying the first and second straight lines and displaying an angle between the first straight line and the second straight line corresponding to an angle of the cervix on the ultrasound image.
	However, in the same field of endeavor, Dziadosz teaches transvaginal ultrasound images on a display ([abst], [fig. 1 and assoc par]);
	further teaching a configuration to display a first straight line connecting both ends of an anterior of the cervix on the ultrasound image (“The UCA is the triangular segment measured between the lower uterine segment and the cervical canal, yielding a measurable angle (Figure 1). The first ray was placed from the internal os to the external os.” [p.376.e2], [fig. 1 and assoc par]; first ray (i.e. first straight line) connecting internal os to external os (i.e. both ends of an anterior of the cervix) displayed on ultrasound image [see fig. 1 reproduced below]); 
	display a second straight line connecting an end point of the anterior of the cervix in a direction of a uterus and a starting point of a posterior of the cervix on the ultrasound image (“A second ray was then drawn to delineate the lower uterine segment. This ray was traced up the anterior uterine segment” [p.376.e2], [fig. 1 and assoc par]; the second ray interpreted as the second straight line [see fig. 1 reproduced below]); and 
	display an angle between the first straight line and the second straight line corresponding to an angle of the cervix on the ultrasound image (“The anterior angle between the 2 rays was measured with a protractor.” [p.376.e2], [fig. 1 and assoc par]; the anterior angle was measured between the first ray and the second ray [see fig. 1 reproduced below]).

    PNG
    media_image3.png
    733
    842
    media_image3.png
    Greyscale

Two rays are drawn using anatomical landmarks of the cervical canal (first line) and the anterior/lower uterus (second line), and the angle between is measured and displayed (boxed) (Dziadosz fig. 1, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above by displaying cervical angle on the ultrasound image as taught by Dziadosz. Preterm birth remains an important public health problem, responsible for 75% of perinatal mortality and morbidity and accounting for 7–12% of deliveries worldwide (Sabiani [p.80 col 1]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz [abst]). 

	Regarding claim 3, Paltieli and Sabiani in view of Dziadosz teach the ultrasound diagnostic apparatus according to claim 2, wherein Paltieli further teaches the controller is configured to calculate a score corresponding to the angle of the cervix (“An initial orientation of that cervical axis may be taken at the beginning of labor, and the progress of the cervical position is indicated as the relative angle between the cervical axes at any given time to the angle of initial orientation. The physician may designate any angular range as, for example, “forward”, or “middle”, or “backward”” [0081], [figs. 4-4A, 5 and assoc par]; the controller scores the progress of cervical angles (i.e. corresponding to the angle of the cervix) relative to an initial angle [0077]-[0099]), and 
display a childbirth stage corresponding to the calculated score on the display (“The Partogram display 16, which is more particularly illustrated in FIG. 4, is of value since it provides a visual display of the progress of labor” [0095]; the progress of labor (i.e. the childbirth stage) is displayed based on the progress of cervical angles [see fig. 4A reproduced below]).

    PNG
    media_image4.png
    480
    581
    media_image4.png
    Greyscale

	The angle of the cervix changing over time depicted on the partogram to predict childbirth (circled) (Paltieli fig. 4A, annotated)

	Regarding claim 7, Paltieli and Sabiani in view of Dziadosz teach the ultrasound diagnostic apparatus according to claim 2, wherein Paltieli further teaches the controller is configured to measure an anterior cervical angle or a posterior cervical angle (“An initial orientation of that cervical axis may be taken at the beginning of labor, and the progress of the cervical position is indicated as the relative angle between the cervical axes at any given time to the angle of initial orientation. The physician may designate any angular range as, for example, “forward”, or “middle”, or “backward”” [0081], [figs. 4-4A, 5 and assoc par]; the “forward” and “backward” angular range of the cervical axes is interpreted as anterior cervical angle and posterior cervical angle), and 
to determine that it is an abnormal childbirth (“Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0095], [figs. 5, 12-16 and assoc par]; [see claim 1 rejection]),
	but neither Paltieli nor Sabiani explicitly teach an abnormal childbirth in response to the anterior cervical angle exceeding a preset first angle or the posterior cervical angle being less than a preset second angle.
	However, in the same field of endeavor, Dziadosz teaches measuring an anterior cervical angle or a posterior cervical angle to determine that it is an abnormal childbirth in response to the anterior cervical angle exceeding a preset first angle or the posterior cervical angle being less than a preset second angle (“As a single measurement, UCA ≥95 and ≥105 degrees was a significant predictor of sPTB at <37 and at <34 weeks, respectively” [376.e5], [tables 3-4 and assoc par]; uterocervical angle UCA (i.e. anterior cervical angle) is used as a predictor of spontaneous preterm birth sPTB when the preset angles of either 95 degrees (<37 weeks) or 105 degrees (<34 weeks) are found at the corresponding time periods [376.e1]-[376.e6]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the modified combination of references above using the angles taught by Dziadosz. It is desired to know the precise stage of labor, because failure to interpret the labor progress can result in injury or even death of the baby or of the mother (Paltieli [0005]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz [abst]).

	Regarding claim 8, Paltieli and Sabiani in view of Dziadosz teach the ultrasound diagnostic apparatus according to claim 7, wherein Paltieli further teaches the cervical angles [see claim 7 rejection] and in response to a cervical angle the controller is configured to determine that it is an abnormal childbirth (““Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0095], [figs. 5, 12-16 and assoc par]; [see claim 2, 7 rejections above]),
	but neither Paltieli nor Sabiani explicitly teach the anterior cervical angle being more than 101° or less than 140°, or the posterior cervical angle being more than 101° or less than 140°.	
	However, in the same field of endeavor, Dziadosz teaches in response to the anterior cervical angle being more than 101° or less than 140°, or the posterior cervical angle being more than 101° or less than 140°, determine that it is the abnormal childbirth (“As a single measurement, UCA ≥95 and ≥105 degrees was a significant predictor of sPTB at <37 and at <34 weeks, respectively” [376.e5], tables 3-4 and assoc par; uterocervical angle UCA (i.e. anterior cervical angle) is used as a predictor of spontaneous preterm birth sPTB when the preset angles of either 105 degrees are found at the <34 week time period [376.e1]-[376.e6] [see claim 7 rejection above; figs. 1, 4 reproduced below]).

    PNG
    media_image5.png
    330
    882
    media_image5.png
    Greyscale

UCA ≥105 degrees was a positive predictor of abnormal childbirth i.e. spontaneous preterm birth (Dziadosz Table 4)

    PNG
    media_image6.png
    396
    583
    media_image6.png
    Greyscale

Anterior cervical angle (UCA) greater than 101 degrees (Dziadosz fig. 1)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with the anterior cervical angle range taught by Dziadosz. It is desired to know the precise stage of labor, because failure to interpret the labor progress can result in injury or even death of the baby or of the mother (Paltieli [0005]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz [abst]).

	Regarding claim 11, Paltieli in view of Sabiani teach the method according to claim 10, but neither of the references above explicitly teach displaying the first and second straight lines and displaying an angle between the first straight line and the second straight line corresponding to an angle of the cervix on the ultrasound image. However, in the same field of endeavor, Dziadosz teaches displaying a first straight line connecting both ends of an anterior of the cervix on the ultrasound image (“The UCA is the triangular segment measured between the lower uterine segment and the cervical canal, yielding a measurable angle (Figure 1). The first ray was placed from the internal os to the external os.” [p.376.e2], [fig. 1 and assoc par]); 
	displaying a second straight line connecting an end point of the anterior of the cervix in a direction of a uterus and a starting point of a posterior of the cervix on the ultrasound image (“A second ray was then drawn to delineate the lower uterine segment. This ray was traced up the anterior uterine segment” [p.376.e2], [fig. 1 and assoc par]; [see claim 2 rejection]); and
	displaying an angle between the first straight line and the second straight line corresponding to an angle of the cervix on the ultrasound image (“The anterior angle between the 2 rays was measured with a protractor.” [p.376.e2], [fig. 1 and assoc par]; the anterior angle was measured between the first ray and the second ray [see fig. 1 reproduced below]).

    PNG
    media_image3.png
    733
    842
    media_image3.png
    Greyscale

(Dziadosz fig. 1, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above by displaying cervical angle on the ultrasound image as taught by Dziadosz. Preterm birth remains an important public health problem, responsible for 75% of perinatal mortality and morbidity and accounting for 7–12% of deliveries worldwide (Sabiani [p.80 col 1]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz [abst]).

	Regarding claim 12, Paltieli and Sabiani in view of Dziadosz teach the method according to claim 11, wherein Paltieli teaches the controlling further comprises: 
	calculating a score corresponding to the angle of the cervix (“An initial orientation of that cervical axis may be taken at the beginning of labor, and the progress of the cervical position is indicated as the relative angle between the cervical axes at any given time to the angle of initial orientation. The physician may designate any angular range as, for example, “forward”, or “middle”, or “backward”” [0081], [figs. 4-4A, 5 and assoc par]; [see claim 3 rejection]); and 
displaying a childbirth stage corresponding to the calculated score on the display (“The Partogram display 16, which is more particularly illustrated in FIG. 4, is of value since it provides a visual display of the progress of labor” [0095]; [see claim 3 rejection]).  

	Regarding claim 16, Paltieli and Sabiani in view of Dziadosz teach the method according to claim 11, wherein Paltieli further teaches the controlling further comprises determining that it is an abnormal childbirth by measuring a cervical angle [see claim 7 rejection],
	but neither Paltieli nor Sabiani explicitly teach an abnormal childbirth in response to the anterior cervical angle exceeding a preset first angle or the posterior cervical angle being less than a preset second angle.
	However, in the same field of endeavor, Dziadosz teaches measuring an anterior cervical angle or a posterior cervical angle and 	determining that it is an abnormal childbirth in response to the anterior cervical angle exceeding a preset first angle or the posterior cervical angle being less than a preset second angle (“As a single measurement, UCA ≥95 and ≥105 degrees was a significant predictor of sPTB at <37 and at <34 weeks, respectively” [376.e5], [tables 3-4 and assoc par]; [see claim 2, 7 rejections]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the angles taught by Dziadosz. It is desired to know the precise stage of labor, because failure to interpret the labor progress can result in injury or even death of the baby or of the mother (Paltieli [0005]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz [abst]).

	Regarding claim 17, Paltieli and Sabiani in view of Dziadosz teach the method according to claim 16, wherein Paliteli teaches the controlling further comprises determining that it is the abnormal childbirth [see claim 8 rejection],
	but neither Paltieli nor Sabiani explicitly teach the anterior cervical angle being more than 101° or less than 140°, or the posterior cervical angle being more than 101° or less than 140°.
	However, in the same field of endeavor, Dziadosz teaches in response to the anterior cervical angle being more than 101° or less than 140°, or the posterior cervical angle being more than 101° or less than 140°, determining that it is the abnormal childbirth (“As a single measurement, UCA ≥95 and ≥105 degrees was a significant predictor of sPTB at <37 and at <34 weeks, respectively” [376.e5], tables 3-4 and assoc par; [see claim 8 rejection]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the anterior cervical angle range taught by Dziadosz. It is desired to know the precise stage of labor, because failure to interpret the labor progress can result in injury or even death of the baby or of the mother (Paltieli [0005]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz [abst]).

Response to Arguments
	Applicant’s arguments, see p.11-13, filed 8/26/2022, with respect to the rejections of claims 1-18 under 35 U.S.C. 103 have been fully considered. Rejections to claims 4, 6, 13 and 15 have been withdrawn as moot in view of a cancelled claim. Examiner agrees with the Applicant’s remarks and the amendments regarding the rejections under 35 U.S.C. 103, and the prior rejections of claims 1-3, 5, 7-12, 14 and 16-18 have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following: 
	Amended claim 1 of the present application recites: 
		1. An ultrasound diagnostic apparatus comprising: a display; a probe configured to obtain image data of a cervix using ultrasound; and a controller configured to: process the image data to measure an expanded width of the cervix by ellipse fitting, generate an ultrasound image of the cervix, and control the display to display the expanded width of the cervix schematically at a position corresponding to the cervix on the ultrasound image,
		wherein the controller is further configured to: calculate a score corresponding to the expanded width of the cervix, determine a risk of premature birth of a fetus based on the calculated score, and control the display to display the determination result related to the risk of premature birth of the fetus on the display. 
	[Underlining added for emphasis] 
	The pending application discloses that "the controller 200 may calculate the score based on an expanded width of the cervix." (See, paragraph [0113] and FIG. 7 (below)).  
 

    PNG
    media_image7.png
    241
    319
    media_image7.png
    Greyscale

FIG 7 
	In Paltieli, the elliptic mask corresponds to the fetal head contour. Conversely, the present invention directly identifies the 'cervix' in the ultrasound image data using the elliptic fitting method. Further, Paltieli does not display the expanded width of the cervix at the position corresponding to the cervix in the ultrasound image. 
	Dziadosz does not overcome the above noted deficiencies of Paltieli, as Dziadosz merely discloses measuring utero cervical angle (UCA). Dziadosz does not teach or suggest measuring the expanded width of the cervix by elliptic fitting and calculating a score corresponding to the expanded width of the cervix, as claimed. Accordingly, Paltieli in view of Dziadosz fails to disclose each and every element of claim 1 of the present application. 
	Independent claim 10 includes substantially similar subject matter to that discussed above in connection with claim 1. For at least the reasons stated above, claim 10, and all claims dependent therefrom, are patentable. Claims 2, 3, 5 and 7-9 depend upon claim 1, and claims 11, 12, 14 and 16-18 depend upon claim 10, and are patentable over the cited references for at least the same reasons as discussed above. 

	Examiner agrees with the Applicant that Paltieli and Dziadosx fails to explicitly teach all of the limitations in the new claims 1 and 10, and the prior rejections under 35 U.S.C. 103 were withdrawn and replaced with a new rejection under Paltieli in view of Sabiani [see claim 1, 10 rejections]. Examiner agrees that Paltieli does not teach measuring the expanded width of the cervix by elliptic fitting or displaying the expanded width of the cervix schematically at a position corresponding to the cervix on the ultrasound image. Paltieli does, however, teach measuring the expanded width of an anatomical feature by fitting an ellipse (“The pelvic inlet may be modeled by an ellipse with a major axis, P, and a minor axis p” [0171]).
	Sabiani further teaches fitting an ellipse to the anterior and posterior cervix as measured on ultrasound, and monitoring changes to assess the risk of preterm [p.81 col 1-2], [table 2 and assoc par].

    PNG
    media_image8.png
    292
    407
    media_image8.png
    Greyscale

Ellipse fit over the anterior and posterior cervix in an ultrasound image (Sabiani fig. 1)
	As shown above, Paltieli in view of Sabiani is argued as indeed teaching the limitations recited in claims 1 and 10. Accordingly, the rejections to dependent claims 2-3, 5, 7-9, 11-12, 14 and 16-18 are modified to address applicant’s amendments and the new rejections to independent claims. Besides the arguments regarding the independent claims 1 and 10, Examiner respectfully notes that there are no arguments made regarding the matter of the claim limitations in the dependent claims beyond dependency. There are no further arguments presented; hence, the further rejections of claims 1-3, 5, 7-12, 14 and 16-18 under 35 U.S.C. § 103 are sustained.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793